In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-650V
                                      Filed: May 15, 2018
                                        UNPUBLISHED


    DONNA T. HYATT,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On May 17, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of her September 14, 2015 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On February 7, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On May 14, 2018, respondent filed an amended
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$80,000.00 as well as $1,085.82 representing compensation for satisfaction of Medicaid
lien. Proffer at 1-2. In the Proffer, respondent represented that petitioner agrees with
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, the undersigned awards
$81,085.82 as follows:

    •    A lump sum payment of $80,000.00 in the form of a check payable to
         petitioner, Donna T. Hyatt; and

    •    A lump sum payment of $1,085.82, representing compensation for
         satisfaction of a State of South Carolina Medicaid lien, payable jointly to
         petitioner and:

                                            Equian, LLC
                               Attn: Robert Lucas, Recovery Attorney
                                          P.O. Box 771932
                                       Detroit, MI 48277-1932
                         Reference: Donna T. Hyatt, File No. 815505-172217.

         Petitioner agrees to endorse this payment to Equian, LLC.

      These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
DONNA T. HYATT,                            )
                                           )
                  Petitioner,              )
                                           )  No. 17-650V (ECF)
v.                                         )  Chief Special Master Dorsey
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

              RESPONDENT’S AMENDED PROFFER ON AWARD OF DAMAGES

         Pursuant to the Chief Special Master’s May 1, 2018 Order, respondent submits the

following amended proffer:

         On February 7, 2018, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter, and the same day, the

Court entered its Ruling on Entitlement finding petitioner, Donna T. Hyatt, entitled to Vaccine

Act compensation. Respondent now proffers that petitioner receive a compensation award

consisting of:

         a.    a lump sum of $80,000.00 in the form of a check payable to petitioner, Donna T.

              Hyatt. 1 This amount represents compensation for all elements of compensation under

              42 U.S.C. § 300aa-15(a) 2 to which petitioner is entitled; and,




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
       b. A lump sum payment of $1,085.82, representing compensation for satisfaction of a

           State of South Carolina Medicaid lien, payable jointly to petitioner and:

                                             Equian, LLC
                                Attn: Robert Lucas, Recovery Attorney
                                          P.O. Box 771932
                                       Detroit, MI 48277-1932
                          Reference: Donna T. Hyatt, File No. 815505-172217

          Petitioner agrees to endorse this payment to Equian, LLC.

Petitioner agrees with the proffered award described above. 3

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/Voris E. Johnson, Jr.
                                                     VORIS E. JOHNSON, JR.
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Direct dial: (202) 616-4136

Dated: May 14, 2018


3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).

                                                2